UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-4070



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


RONALD LEE HAMBY,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:07-cr-00241-WDQ-1)


Submitted:   September 16, 2008         Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Sherri Keene, Staff Attorney,
Greenbelt, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Gregory Welsh, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald Lee Hamby pled guilty pursuant to a written plea

agreement to possession of a firearm by a felon, in violation of 18

U.S.C. § 922(g)(1) (2000).    Hamby was sentenced to 180 months’

imprisonment.   Finding no error, we affirm.

          On appeal, Hamby contends that his classification as an

armed career criminal violated the Sixth Amendment because it was

based on prior convictions that were not charged in the indictment

and found by a jury beyond a reasonable doubt, nor admitted.   After

United States v. Booker, 543 U.S. 220 (2005), sentencing courts are

still required to calculate the applicable advisory guideline range

based on appropriate findings of fact.   United States v. Moreland,

437 F.3d 424, 432 (4th Cir. 2006).   We have previously noted that

sentencing factors should continue to be evaluated based on the

preponderance of the evidence.   United States v. Morris, 429 F.3d

65, 72 (4th Cir. 2005).   Moreover, in United States v. Cheek, 415

F.3d 349, 352-54 (4th Cir. 2005), we specifically determined that

prior convictions used as a basis for enhancement under the Armed

Career Criminal Act need not be charged in the indictment nor

proven beyond a reasonable doubt.

          The district court followed the necessary procedural

steps in sentencing Hamby, appropriately treating the Sentencing

Guidelines as advisory, properly calculating and considering the

applicable Guidelines range, and weighing the relevant 18 U.S.C.


                                 2
§ 3553(a) (2000) factors. See United States v. Davenport, 445 F.3d

366, 370 (4th Cir. 2006). Furthermore, Hamby’s 180-month sentence,

which is the lowest end of the applicable Guidelines range and the

statutory    minimum,   may    be     presumed     reasonable.     See   United

States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).                  Thus, we

conclude    the   district    court    did   not   abuse   its   discretion   in

imposing the chosen sentence.          See Gall v. United States, 128 S.

Ct. 586, 597 (2007).

            Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                      AFFIRMED




                                        3